EZELL, Judge,
dissenting.
hi will dissent on the issue of whether the property can be partitioned in kind. There is a preference given by law to partition in kind. The basis for that is that property rights and ownership of property by individuals are the foundation upon which the nation and states were founded. The one thing that is a fact, “there is no more land being made.”
There is evidence in the record that the property in dispute can be partitioned in kind and that does not mean that you must have equal size parcels but that you have parcels that are equal in value.
The burden of proving that the property cannot be partitioned in kind is on the party moving for partition by licitation and in this case I find that proof lacking.
I respectfully dissent from the majority in this matter.